The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2, 2021 has been entered.
 
Current Status of Claims
This office action is response to communication of December 2, 2021. By amendment of December 2, 2021 the Applicant amended claims 1, 7-10, and 15-17. Claims 2, 6, 11, and 14 were canceled. Therefore, claims 1, 3 to 5, 7-10, 12-13, and 15-17 are currently active in the application. 

Response to Arguments
Applicant's arguments filed December 2, 2021 have been fully considered but they are not persuasive. Applicant’s arguments, see response filed on December 2, 2021, with respect to the rejection(s) of claim(s) 1, 3-10, and 12-17 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been .

Drawings
The drawings were objected to under 37 CFR 1.83(a).  This objection is withdrawn in view of amendment of December 2, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 to 5, 7-10, 12-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US patent Publication 2017/0301736 A1) in view of Ueki et al. (US Patent Publication 2017/0322358 A1) and further in view of Nakatani et al. (US Patent Publication . 
	In regard of claim 1, Wang et al. disclose a flexible touch control display module, comprising: an array substrate (See Fig. 2 of Wang et al. illustrating a flexible touch control display with the substrate (201)); an organic light emitting diode (OLED) light emitting layer disposed on a surface of the array substrate (See at least Figure 2 of Wang et al. illustrating light emitting layer (203) as discussed in paragraph [0044]); a thin film encapsulation layer disposed on a surface of the OLED light emitting layer (See at least Figure 2 of Wang et al. illustrating an encapsulation layer (204) as discussed in paragraph [0045]); a touch control layer disposed on the thin film encapsulation layer (See Figure 2 of Wang et al. illustrating a touch control layer (207) is disposed on the encapsulation layer (204)); and a polarizing film layer disposed on the touch control layer (See Figure 2 of Wang et al. illustrating a polarizing film layer (208) as discussed in paragraph [0058] of Wang et al.); wherein the polarizing film layer comprises an adhesive layer (See at least paragraph [0059] of Wang discussing an adhesive layer between the touch film (207) and the polarizer film (208)); wherein a size of the adhesive layer is less than a size of the photo alignment layer, and a projection of the adhesive layer on the photo alignment layer is completely within the photo alignment layer (Wang et al. at least in Figure 2 shows that adhesive layer (205) is less than the above layers).
	However, the reference to Wang et al. does not specifically does not show 
a photo alignment layer, and a protective layer, the photo alignment layer is disposed on the touch control layer, and the adhesive layer is disposed between the touch control 
	In the same field of endeavor, Ueki et al. disclose polarizing layer includes a polarizing film includes a photo alignment layer, adhesive layer and adhesive layer is pressure sensitive adhesive as discussed in paragraphs [0155, 0143-0145, 0148] of Ueki et al.
	However, the combination of Wang et al. and Ueki et al. does not show a display wherein a material of the photosensitive liquid substrate comprises polyacrylic acid.
	In the same field of endeavor, Nakatani et al. discloses a method for manufacturing display where photosensitive liquid substrate comprises polyactylic acid as discussed in paragraph [0200].
	Additionally, the combination of Wang et al., Ueki et al., Nakatani et al. does not specifically discuss a flexible touch control module wherein the thin film encapsulation layer comprises a first inorganic encapsulation layer, a first organic encapsulation layer, and a second inorganic encapsulation layer disposed in a stack, and a thickness of the second inorganic encapsulation layer is same as a thickness of the first inorganic encapsulation layer.
	In the same field of endeavor, Park discloses encapsulation layer (300) as shown at least in Figure 4 comprising a first inorganic layer  (282), first organic layer (280), second inorganic layer (288) disposed in stack (300) and a thickness of the second 
Therefore, it would be obvious for the person skilled in the art at the moment the invention was filed to use the encapsulation layer of Park a polarizing film discussed by Ueki et al.  and a polyactylic acid discussed by Nakatani et al. with the device of Wang et al. and Ueki et al. in order to avoid occurrence of cracking on the edge when a touch panel is bonded to a polarizer layer.
	In regard of claim 3, Wang et al., Ueki et al., Nakatani et al. and Park further disclose the flexible touch control display module according to Claim 1, wherein a material of the photo alignment layer comprises polyvinyl alcohol (See at least paragraphs [0154-0155] of Ueki et al. discussing usage of polyvinyl alcohol).
	In regard of claim 4, Wang et al., Ueki et al., Nakatani et al. and Park  further disclose the flexible touch control display module according to Claim 1, wherein the protective layer comprises an organic photoresist or silicon nitride (See at least paragraph [0009, 0012, 0022] of Wang et al. discussing the protective layer made of silicon nitride).
	In regard of claim 5, Wang et al., Ueki et al., Nakatani et al. and Park further disclose the flexible touch control display module according to Claim 1, wherein the touch control layer is provided with a touch control electrode formed by curing an electrically conductive netlike member (See at least Figure 5 and paragraphs [0021, 0056] of Wang et al. discussing X and Y touch electrodes formed by curing conductive member).
claim 7, Wang et al., Ueki et al., Nakatani et al. and Park further disclose the flexible touch control display module according to Claim 1, wherein the touch control layer is disposed on a surface of the second inorganic encapsulation layer (See at least Figure 2 of Wang et al. illustrating the touch control layer (207) as discussed in paragraph [0038] of Wang et al.).
	In regard of claim 8, Wang et al., Ueki et al., Nakatani et al. and Park further disclose the flexible touch control display module according to Claim 1, wherein a material of the first inorganic encapsulation layer comprises one or a combination of two or more of silicon nitride, silicon dioxide, aluminum oxide, titanium dioxide, and zirconium dioxide (See at least paragraph [0047] of Wang et al. discussing materials of which inorganic encapsulation layer).
	In regard of claim 9, Wang et al., Ueki et al., Nakatani et al. and Park further disclose the flexible touch control display module according to Claim 1, wherein a material of the organic encapsulation layer comprises an olefin acid ester polymer, and a material of the second inorganic encapsulation layer and a material of the first inorganic encapsulation layer are same (See at least paragraph [0047] of Wang et al. describing materials used for organic encapsulation layer).
	In regard of claim 10, Wang et al., Ueki et al., Nakatani et al. and Park further disclose a flexible touch control display module, comprising: an array substrate; an organic light emitting diode (OLED) light emitting layer disposed on a surface of the array substrate; a thin film encapsulation layer disposed on a surface of the OLED light emitting layer; a touch control layer disposed on the thin film encapsulation layer; and a polarizing film layer disposed on the touch control layer; wherein the polarizing film layer comprises an 
	In regard of claim 11, Wang et al. , Ueki et al. Nakatani et al. and Park further disclose the flexible touch control display module according to Claim 10, wherein a material of the photo alignment layer comprises polyvinyl alcohol (See rejection of claim 2 provided above).
	In regard of claim 12, Wang et al., Ueki et al., Nakatani et al. and Park further disclose the flexible touch control display module according to Claim 10, wherein the protective layer comprises an organic photoresist or silicon nitride (See rejection of claim 4 provided above).
	In regard of claim 13, Wang et al., Ueki et al., Nakatani et al. and Park further disclose the flexible touch control display module according to Claim 10, wherein the touch control layer is provided with a touch control electrode formed by curing an electrically conductive netlike member (See rejection of claim 5 provided above).
	In regard of claim 15, Wang et al., Ueki et al., Nakatani et al. and Park further disclose the flexible touch control display module according to Claim 10, wherein the touch control layer is disposed on a surface of the second inorganic encapsulation layer (See rejection of claim 9 provided above).
	In regard of claim 16, Wang et al., Ueki et al., Nakatani et al. and Park further disclose the flexible touch control display module according to Claim 10, wherein a material of 
	In regard of claim 17, Wang et al., Ueki et al., Nakatani et al. and Park further disclose the flexible touch control display module according to Claim 10, wherein a material of the organic encapsulation layer comprises an olefin acid ester polymer, and a material of the second inorganic encapsulation layer and a material of the first inorganic encapsulation layer are same (See rejection of claim 9 provided above).
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Applicant is required under 37 CFR 1.111 to consider these references fully when responding to this action.
US Patent Application Publication 2015/0144909 to Bylen et al.





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone 

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692